DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positioning of the first rotating brake plate, spring, or magnet on the inside of the shade bracket (as recited in claim 8); the positioning of the magnet inside the shade tube (as recited in claim 11); the positioning of the spring and the first rotating brake plate inside the shade tube (as recited in claim 12); the second magnet (as recited in claims 13 and 24), and the dampening brake in combination with the magnetic brake plate embodiment (as recited in claim 20) must be shown or the feature(s) canceled from the claim(s). The drawings only show the magnet 110, spring 120, and first rotating brake plate 130 on the outside of the shade bracket and positioned outside of the shade tube (see Figure 1). Figure 5 only depicts the embodiment of the braking mechanism including the locking pawl 175 and wheel 170 inside the shade tube, not the magnet and brake plate. The dampening brake mechanism 180 is also only shown in the drawings in use with the pawl and wheel braking mechanism embodiment, and none of the drawings depict a second magnet. No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both the activation device (see Figures 3C and 5) and the dampening brake mechanism (see Figures 2 and 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 6, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 each recite “the window”. There is insufficient antecedent basis for this limitation, as the window has not been previously introduced.
Claim 10 recites “the shaft is rotated in an opposite direction to raise a shade”. It is unclear what the direction is opposite to, as a first rotation direction has not been previously introduced. Claim 1 recites “the shade tube is configure to rotate with the shaft to wind and unwind the shade from the shade tube”, but this limitation doesn’t specify a lowering direction that the raising direction of claim 10 would be opposite to. The recitation “a shade” in claim 10 is also unclear as to whether or not a second shade is intended to be introduced, or if the shade of claim 1 is intended to be referenced. As best understood in view of the disclosure, only one shade is provided as part of the assembly.
Claim 13 introduces “a second magnet” in line 1 and recites “in response to the magnet ceasing to apply magnetism to the spring” in lines 2-3. It is unclear which magnet is “the magnet”, as a first magnet and a second magnet have been introduced. The configuration utilizing two magnets is also unclear. Are both magnets required to apply magnetism to the spring separately? What is the distinction between the first magnet and the second magnet? The specification does not describe a second magnet or its operation in the assembly, and the drawings do not depict two magnets.
Claim 14 recites “the first magnet and the second magnet are the same magnet”. There is insufficient antecedent basis for the limitation “the second magnet”. It is further unclear how two different magnets can be the same magnet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bresson (U.S. Patent No. 4,850,418).
Regarding claim 1, Bresson discloses a quick release device comprising: a shaft (6); a shade tube (1) engaged with the shaft (column 1, lines 56-61); a shade wound around the shade tube (column 1, lines 46-51), wherein the shade tube is configured to rotate with the shaft to wind and unwind the shade from the shade tube (the shaft 6 drives the shade tube 1 via a reduction mechanism; column 1, lines 56-61); a first rotating brake plate (7b) engaging with the shaft (via pin 12); a spring (8) configured to apply pressure to the first rotating brake plate (column 1, line 67-column 2, line 2); and a first magnet (column 2, lines 51-53 discloses that the motor 3-5 generates magnetic flux, which reads on the claim term “magnet) configured for applying magnetism to the spring (the magnetic flux generated by the motor 3-5 is inherently applied to the spring 8 due to its position within the rotor 3), wherein, in response to the magnet applying magnetism to the spring, the spring contracts and releases pressure on the first rotating brake plate and allows the shade tube to rotate (column 2, lines 51-60).
Regarding claim 2, Bresson discloses a second rotating brake plate (11).
Regarding claim 3, Bresson discloses a stationary brake plate (9).
Regarding claim 4, Bresson discloses a stationary brake plate (9) between the first rotating brake plate and a second rotating brake plate (11) [FIG. 1].
Regarding claim 10, as best understood, Bresson discloses that the shaft is rotated in an opposite direction to raise a shade attached to the shaft (column 1, lines 46-61 discloses that the shaft 6 and shade tube 2 are rotated to wind the shade onto the shade tube).
Regarding claim 11, Bresson discloses that the magnet is positioned inside the shade tube [FIG. 1].
Regarding claim 12, Bresson discloses that the spring and the first rotating brake plate are positioned inside the shade tube [FIG. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bresson (U.S. Patent No. 4,850,418) in view of Clements (U.S. Patent Application Publication No. 2015/0136342).
Regarding claims 5, 6, and 16, as best understood, Bresson discloses that the shaft rotates and discloses the shade (column 1, lines 46-61), but does not explicitly disclose that the shade completely or partially covers a window.
Nonetheless, Clements discloses a shade located over a window (paragraph 0003), wherein the shade is lowered until it completely covers the window, based on a pre-set that causes the shade to stop a particular location that completely covers the window (paragraphs 0005-0006; it is noted that the fully extended position of the shade also at least partially covers the window, which reads on the limitation of claim 6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade of Bresson to be provided over a window, as taught by Clements, in order to provide lighting or privacy control for a window.
Regarding claim 8, Bresson discloses the first rotating brake plate, the spring, and the magnet, but does not explicitly disclose a shade bracket.
Nonetheless, Clements discloses a shade bracket (housing of the clutch 2810) having an inside facing a shade tube (2808) and a back side facing away from the shade tube [FIG. 28], wherein a magnet (2904) is located on the inside of the shade bracket [FIG. 29].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Bresson to include the housing taught by Clements, in order to provide a mounting point for supporting rotation of the shade tube.
Regarding claims 13 and 14, as best understood, Bresson discloses that in response to the magnet ceasing to apply magnetism to the spring, the spring applies pressure on the first rotating brake plate and stops the shade tube from rotating, but does not disclose a second magnet.
Nonetheless, Clements discloses a quick release device comprising first and second magnets (2502, 2504), and discloses first and second magnets that are the same magnet (the poles of the magnet 2502 read on first and second magnets that are the same magnet, as best understood in view of the 112(b) rejection above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Bresson to include a second magnet, in order to improve the magnetic force applied by the braking mechanism, so as to enable the use of a stronger spring that would increase the braking force.
Regarding claims 15 and 20, Bresson discloses the first magnet, but does not disclose a pulsing system to pulse the first magnet or a dampening brake to control a descent of the shade.
Nonetheless, Clements discloses a pulsing system to pulse a magnet to control a descent of a shade (paragraph 0067; this pulsing system also reads on a dampening brake).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Bresson to include the pulsing system/dampening brake taught by Clements, in order to prevent overly rapid deployment of the shade that causes damage to surroundings or user injury.
Regarding claims 17-19, Bresson discloses the quick release device, but does not disclose a control system, activation app, or control card.
Nonetheless, Clements discloses a control system to send a notification upon activation of a magnet (paragraphs 0075-0081), an activation app on a smartphone (paragraph 0079 discloses a smartphone, and paragraphs 0077 and 0081) discloses a computer program that reads on the claimed “activation app”), wherein the activation app communicates with a control system to initiate activation of 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bresson to include the control system taught by Clements, in order to provide remote actuation of the shade and to enable control of multiple shades in response to operation of one shade.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bresson (U.S. Patent No. 4,850,418) in view of Brown (U.S. Patent No. 4,060,310).
Regarding claims 7 and 9, Bresson discloses the first rotating brake plate, the spring, the magnet, and the shaft but does not disclose a shade bracket.
Nonetheless, Brown discloses a roller screen assembly comprising a shade bracket (15) having an inside facing a screen tube (27) and a back side facing away from the screen tube [FIG. 4], wherein at least one of a first rotating brake plate (150), a spring (141), or a magnet (127) are located on the back side of the shade bracket [FIG. 4], and wherein a shaft (34) extends from inside of a shade bracket, through the shade bracket and into the back side of the shade bracket [FIG. 4].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Bresson to include the bracket and brake mechanism position taught by Brown, in order to provide a mounting plate for the assembly and to provide easier access to the brake mechanism for maintenance or replacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/JERRY E REDMAN/Primary Examiner, Art Unit 3634